In an action, inter alia, to recover damages for libel and slander, defendants appeal from so much of an order of the Supreme Court, Kings County (Scholnick, J.), entered January 30, 1984, as granted their motion for a protective order vacating plaintiff’s notice for discovery and inspection to the limited extent of modifying certain aspects of said notice.
Order affirmed, insofar as appealed from, with costs.
Under the particular circumstances of this case, the descriptions of the material sought in plaintiff’s notice for discovery *810and inspection, as modified by Special Term, are sufficiently detailed and limited in scope so as not to fender their production unduly onerous to the defendants. In addition, their relevance to the issues is sufficiently clear to preclude the conclusion that Special Term abused its discretion in requiring their production under the conditions imposed (cf. Scheinfeld v Burlant, 98 AD2d 603; Barnes v Barnes, 96 AD2d 894; Palmieri v Kilcourse, 91 AD2d 657).
We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Rubin, JJ., concur.